Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
After engaging in a physical confrontation with a co-worker, claimant was terminated from her position as a bus driver. She contested her discharge at a hearing before an arbitrator. The arbitrator found that claimant was terminated for cause and upheld her discharge. Thereafter, at a hearing before an Administrative Law Judge (hereinafter ALJ), the ALJ denied claimant’s application for unemployment insurance benefits on the basis that claimant was terminated for misconduct. This decision was affirmed by the Board. Claimant now appeals.
Given the identity of issue involved in the arbitration hearing and this proceeding, as well as the fact that claimant had a full and fair opportunity to litigate this issue at the arbitration hearing, the arbitrator’s factual findings were properly given collateral estoppel effect (see, Matter of Guimarales [New York City Bd. of Educ. — Roberts], 68 NY2d 989). In view of the arbitrator’s factual findings, we find that substantial evidence supports the Board’s decision that claimant engaged in *711misconduct disqualifying her from receiving unemployment insurance benefits (see, Matter of Douglas [Hartnett], 143 AD2d 458). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.